
	
		II
		110th CONGRESS
		1st Session
		S. 137
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 4, 2007
			Mr. Cardin introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security
		  Act to provide additional beneficiary protections.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Preserving Medicare for All Act of
			 2007.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Negotiation of prices for medicare prescription
				drugs.
					Sec. 3. Guaranteed
				prescription drug benefits.
					Sec. 4. Full
				reimbursement for qualified retiree prescription drug plans.
					Sec. 5. Repeal of comparative cost adjustment (cca)
				program.
					Sec. 6. Repeal of MA
				Regional Plan Stabilization Fund.
					Sec. 7. Repeal of cost containment provisions.
					Sec. 8. Removal of exclusion of benzodiazepines from required
				coverage under the Medicare prescription drug program.
				
			2.Negotiation of prices for medicare
			 prescription drugsSection
			 1860D–11 of the Social Security Act (42 U.S.C. 1395w–111) is amended by
			 striking subsection (i) (relating to noninterference) and inserting the
			 following:
			
				(i)Negotiation; no national formulary or price
				structure
					(1)Negotiation of prices with
				manufacturersIn order to
				ensure that beneficiaries enrolled under prescription drug plans and MA–PD
				plans pay the lowest possible price, the Secretary shall have and exercise
				authority similar to that of other Federal entities that purchase prescription
				drugs in bulk to negotiate contracts with manufacturers of covered part D
				drugs, consistent with the requirements and in furtherance of the goals of
				providing quality care and containing costs under this part.
					(2)No national formulary or price
				structureIn order to promote
				competition under this part and in carrying out this part, the Secretary may
				not require a particular formulary or institute a price structure for the
				reimbursement of covered part D
				drugs.
					.
		3.Guaranteed prescription drug
			 benefits
			(a)In generalSection 1860D–3 of the Social Security Act
			 (42 U.S.C. 1395w–103) is amended to read as follows:
				1860D–3.Access to a choice
		  of qualified prescription drug coverage(a)
							Assuring access to a choice of coverage
							(1)Choice of at least three plans in each
				areaBeginning on January 1,
				2008, the Secretary shall ensure that each part D eligible individual has
				available, consistent with paragraph (2), a choice of enrollment in—
								(A)a nationwide prescription drug plan offered
				by the Secretary in accordance with subsection (b); and
								(B)at least 2 qualifying plans (as defined in
				paragraph (3)) in the area in which the individual resides, at least one of
				which is a prescription drug plan.
								(2)Requirement for different plan
				sponsorsThe requirement in
				paragraph (1)(B) is not satisfied with respect to an area if only one entity
				offers all the qualifying plans in the area.
							(3)Qualifying plan definedFor purposes of this section, the term
				qualifying plan means—
								(A)a prescription drug plan;
								(B)an MA–PD plan described in section
				1851(a)(2)(A)(i) that provides—
									(i)basic prescription drug coverage; or
									(ii)qualified prescription drug coverage that
				provides supplemental prescription drug coverage so long as there is no MA
				monthly supplemental beneficiary premium applied under the plan, due to the
				application of a credit against such premium of a rebate under section
				1854(b)(1)(C); or
									(C)a nationwide prescription drug plan offered
				by the Secretary in accordance with subsection (b).
								(b)
							HHS as PDP sponsor for a nationwide
		  prescription drug plan
							(1)In generalThe Secretary, acting through the
				Administrator of the Centers for Medicare & Medicaid Services, shall take
				such steps as may be necessary to qualify and serve as a PDP sponsor and to
				offer a prescription drug plan that offers basic prescription drug coverage
				throughout the United States. Such a plan shall be in addition to, and not in
				lieu of, other prescription drug plans offered under this part.
							(2)Premium; solvency;
				authoritiesIn carrying out
				paragraph (1), the Secretary—
								(A)shall establish a premium in the amount of
				$35 for months in 2008 and, for months in subsequent years, in the amount
				specified in this paragraph for months in the previous year increased by the
				annual percentage increase described in section 1860D–2(b)(6) (relating to
				growth in medicare prescription drug costs per beneficiary) for the year
				involved;
								(B)is deemed to have met any applicable
				solvency and capital adequacy standards; and
								(C)shall exercise such authorities (including
				the use of regional or other pharmaceutical benefit managers) as the Secretary
				determines necessary to offer the prescription drug plan in the same or a
				comparable manner as is the case for prescription drug plans offered by private
				PDP sponsors.
								(c)Flexibility in risk
		  assumedIn order to ensure access pursuant to
				subsection (a) in an area the Secretary may approve limited risk plans under
				section 1860D–11(f) for the
				area.
						.
			(b)Conforming amendmentSection 1860D–11(g) of the
			 Social Security Act (42 U.S.C.
			 1395w–111(g)) is amended by adding at the end the following new
			 paragraph:
				
					(8)ApplicationThis subsection shall not apply on or after
				January 1,
				2008.
					.
			4.Full reimbursement for qualified retiree
			 prescription drug plans
			(a)Elimination of true Out-of-Pocket
			 limitationSection
			 1860D–2(b)(4)(C)(ii) of the Social Security
			 Act (42 U.S.C. 1395w–102(b)(4)(C)(ii) is amended—
				(1)by inserting under a qualified
			 retiree prescription drug plan (as defined in section 1860D–22(a)(2)),
			 after under section 1860D–14,; and
				(2)by inserting , under such a
			 qualified retiree prescription drug plan, after (other than
			 under such section.
				(b)Equalization of subsidiesNotwithstanding any other provision of law,
			 the Secretary of Health and Human Services shall provide for such increase in
			 the special subsidy payment amounts under section 1860D–22(a)(3) of the
			 Social Security Act (42 U.S.C.
			 1395w–132(a)(3)) as may be appropriate to provide for payments in the aggregate
			 equivalent to the payments that would have been made under section 1860D–15 of
			 such Act (42 U.S.C. 1395w–115) if the individuals were not enrolled in a
			 qualified retiree prescription drug plan. In making such computation, the
			 Secretary shall not take into account the application of the amendments made by
			 section 1202 of the Medicare Prescription Drug, Improvement, and Modernization
			 Act of 2003 (Public Law 108–173; 117 Stat. 2480).
			(c)Effective
			 dateThis section, and the
			 amendments made by this section, shall take effect on January 1, 2008.
			5.Repeal of comparative cost adjustment (cca)
			 programSubtitle E of title II
			 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003
			 (Public Law 108–173; 117 Stat. 2214), and the amendments made by such subtitle,
			 are repealed.
		6.Repeal of MA Regional Plan Stabilization
			 Fund
			(a)In generalSubsection (e) of section 1858 of the
			 Social Security Act (42 U.S.C. 1395w–27a) is repealed.
			(b)Conforming AmendmentSection 1858(f)(1) of the Social Security
			 Act (42 U.S.C. 1395w–27a(f)(1)) is amended by striking subject to
			 subsection (e),.
			7.Repeal of cost containment
			 provisionsSubtitle A of title
			 VIII of the Medicare Prescription Drug, Improvement, and Modernization Act of
			 2003 (Public Law 108–173; 117 Stat. 2357) is repealed and any provisions of law
			 amended by such subtitle are restored as if such subtitle had not been
			 enacted.
		8.Removal of exclusion of benzodiazepines
			 from required coverage under the Medicare prescription drug program
			(a)Removal of exclusion
				(1)In generalSection 1860D–2(e)(2) of the Social
			 Security Act (42 U.S.C. 1395w–102(e)(2)) is amended—
					(A)by striking subparagraph (E)
			 and inserting subparagraphs (E) and (J); and
					(B)by inserting and
			 benzodiazepines after smoking cessation agents.
					(2)Effective
			 dateThe amendments made by
			 paragraph (1) shall apply to prescriptions dispensed on or after January 1,
			 2008.
				(b)Review of benzodiazepine prescription
			 policies to assure appropriateness and to avoid abuseThe Secretary of Health and Human Services
			 shall review the policies of Medicare prescription drug plans (and MA–PD plans)
			 under parts C and D of title XVIII of the Social Security Act regarding the
			 filling of prescriptions for benzodiazepine to ensure that these policies are
			 consistent with accepted clinical guidelines, are appropriate to individual
			 health histories, and are designed to minimize long term use, guard against
			 over-prescribing, and prevent patient abuse.
			(c)Development by medicare quality improvement
			 organizations of educational guidelines for physicians regarding prescribing of
			 benzodiazepinesThe Secretary
			 of Health and Human Services shall provide, in contracts entered into with
			 Medicare quality improvement organizations under part B of title XI of the
			 Social Security Act, for the development by such organizations of appropriate
			 educational guidelines for physicians regarding the prescribing of
			 benzodiazepines.
			
